Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Response to Amendment
	The amendment filed 10/06/2021 has been entered.  As directed by the amendment: claims 1 and 10 have been amended; and claims 16-20 stand withdrawn.  Thus, claims 1-15 are currently pending.
	The amendment does not address the previously indicated objection to claim 1.  Accordingly, such objection is maintained.
Claim Objections
Claim 1 is objected to because of the following informalities:  “in fluid communication with the container fluid reservoir” should be “in fluid communication with the fluid reservoir.”  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Albee et al. (U.S. Publication 2016/0106877), hereinafter Albee.
Regarding claim 1, Beaumont discloses a volatile material atomizing device comprising (Title-“Volatile Material Dispenser With Nebulizer and Nebulizer Assembly;” Figures 1-5, device 50): 
a housing (housing 100, including lower housing 102 and upper housing 108) including an upper surface, a fan (air flow generator 200, which may be, for example, a blower, a fan, etc.-para. 0044), a fluid outlet (outlet 132 “for volatilized volatile material”-para. 0039), a plurality of air inlets (apertures 208-para. 0044) and a plurality of air outlets (outlets 302, para. 0054), 

    PNG
    media_image1.png
    403
    64
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    861
    651
    media_image2.png
    Greyscale


wherein the plurality of air outlets are positioned at least partially around the fluid outlet (as shown in Figure 1 above), wherein the plurality of air outlets includes at least two air outlets spaced apart between 90 and 180 degrees about the fluid outlet (as shown in the annotated Figures above, air outlets 302 surround the fluid outlet 132, such that at least two of outlets 302 are spaced apart between 90 and 180 degrees about the fluid outlet 132 with respect to the above axes) and are configured for air flow to travel therethrough (para. 0054, air travels through cavity 300 and out outlets 302); 

    PNG
    media_image3.png
    696
    831
    media_image3.png
    Greyscale

Figure 3 of Application 15/850318 (depicting air plane 122a and fluid plane 114a)


    PNG
    media_image4.png
    800
    1041
    media_image4.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective planes)

an edge of each of the plurality of air outlets (302) extending along an air plane (imaginary horizontal plane shown above that extends through the air outlets 302), and an edge of the fluid outlet (132) extending along a imaginary horizontal plane shown above that extends through the fluid outlet 132) that is parallel to the air plane (as shown above);
a fluid reservoir (54) (para. 0034, container 54 holds “the volatile material therein;”), wherein the fluid reservoir is disposed within the housing (para. 0034, “container 54 is adapted to be retained within the dispenser 50” which is defined by housing 100; Figures 3A/B and 4/b also show reservoir 54 being disposed within the housing); 
a volatile material contained within the fluid reservoir (para. 0034, container holds the volatile material therein); and 

    PNG
    media_image5.png
    173
    86
    media_image5.png
    Greyscale

an atomizer (nebulizer 262) in fluid communication with the fluid reservoir (54) and positioned in the housing (100) and configured to dispense the volatile material out of the housing, through the fluid outlet (paragraph 0048 discloses nebulizer 262 including a piezoelectric element 270 “having piezoelectric properties and which causes the material to change dimensionally in response to an applied electric field;” paragraph 0049 further states that “While a particular piezoelectric element is described, any actuator may be utilized, for example, a piezoelectric vibrating mesh actuator, a piezoelectric standing wave actuator, a piezoelectric vibrating needle, or any other suitable piezoelectric actuator;” As shown above in Figure 5, orifice plate 274 is positioned across the piezoelectric element 270; paragraph 0053 discloses that wick 64 is in contact with orifice plate 274, thereby providing a fluid connection with the fluid reservoir; Paragraph 0054 discloses that during operation “an oscillating electric field is applied to the piezoelectric element 270, which causes expansion and contraction of the piezoelectric element 270 in a radial direction” and that such expansion and contraction causes the orifice plate 274 to vibrate “forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130”), 

    PNG
    media_image6.png
    389
    98
    media_image6.png
    Greyscale


wherein the plurality of air outlets (302) connect to an air channel (‘Air Channel’-generally taken as 300) defined in the housing (100) (para. 0054, “…cavity 300 formed between the second sidewall 114 of the upper housing portion 108 and the cylindrical wall 222…the air travels through the cavity 300, as shown by the arrow X…and out slots 302…”), 

    PNG
    media_image7.png
    301
    248
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    301
    184
    media_image8.png
    Greyscale

		Fig. 5 of Application 15/850318		Fig. 4 of Application 15/850318

the housing being configured so that the air channel is isolated from the atomizer and the volatile material within the housing, from the fan to the air outlets (With further reference to Figures 4 and 5 of the instant application, paragraph 0045 discloses that the “top cover 108 includes walls (not shown) that interact with the base 106 to isolate the atomizing assembly 154 and contain all of the air flow within the housing 104…the air flow does not interact with the volatile materials until after the air flow has exited the air outlets 122;” Still further, reservoir 102 is shown, best in Figure 5, being isolated from the air channel 194) (With respect to Beaumont, paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…;”  Accordingly the air flow “X” from the air channel does not interact with the volatile material until after the air flow has exited the air outlets 302; Therefore, the air channel, as discussed, is considered isolated from atomizing assembly 262; Furthermore, reservoir 54 is shown above being isolated form the air channel), and
wherein the air flow out of the air outlets forms a partial column of air around the dispensed volatile material (para. 0054; “As the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132 and the outlet manifold 130 and away from the dispenser.”) (Beaumont teaches that the air outlets are positioned at least partially around the fluid outlet where at least two air outlets are spaced between 90 and 180 degrees about the fluid outlet, as detailed above.  Beaumont further teaches that the air moving out of outlets 302 pushes the volatile material through the fluid outlet 132 and away from the dispenser.  Beaumont teaches each structural limitation being claimed.  As such, those of ordinary skill in the art would find it reasonable that the air outlets is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, at least to some extent, of forming a partial column of air around the dispensed volatile material.  See MPEP 2114).
Beaumont teaches substantially the claimed invention, except for the air plane being defined by the upper surface of the housing.
see also paragraph 0002) for a device (diffuser shown in Figures 1-5) to comprise a housing including an upper surface, a fan, and a plurality of air outlets.  Albee teaches that “A small electric fan is located within a centrally disposed chamber creates an airflow updraft suction effect, which directs and maximizes airflow through the fragrance medium in order to more efficiently release its' aroma. In this way, the fragrance diffuser disperses and continuously releases a high concentration of a selected air freshener or scent into the surrounding environs. The fragrance diffuser is not limited to certain fragrance containers or specific scents and also comprises an improved drawer or platform design which provides maximum air flow though the fragrance medium and prevents any liquid fragrance from escaping the housing” (para. 0019). Albee, therefore, is at least reasonably pertinent to the problem of improving air flow in order to improve dispersion of fragrances/scents.

    PNG
    media_image9.png
    366
    299
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    455
    523
    media_image10.png
    Greyscale

	Figure 2B of Albee				Figure 5 of Albee

Albee further teaches an edge of each of the plurality of air outlets (holes or apertures 30, “which serve as outlet vents for the air flow generated…by the fan”-paragraph 0042) extending along an air plane, the air plane being defined by the upper surface of the housing (para. 0042; “the top section 13 is essentially a planar square by design with a spherically arranged plurality of holes or apertures 30 which serve as outlet vents for the air flow generated from below within the cube by the fan.”) (Here, the plurality of air outlets 30 extend along a plane, which is defied by the planar square shaped top section of the housing.).
Albee, with respect to the arrangement of the plurality of air outlets (30), continues in that “These multiple outlet vents 30 primarily allow for the release of the aroma or fragrance from the air-freshening device 2 when in operation. The outlet holes 30 release the fragrance upward into essentially a 360° circular dispersion into the surrounding atmosphere. Whereas, taken as a whole, the multiple outlet apertures are preferably arranged to form a pattern on the top section 13 that is substantially circular in shape, the outlet apertures or holes 30 may be any appropriate shape or size and 
The advantage of combining the teachings of Albee is that in doing so would provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Albee, by replacing the shape of the upper surface of the housing, as well as, the relative positioning of the plurality of air outlets with respect to the upper surface of the housing of Beaumont, with the teachings of Albee, to provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019). Furthermore, having the plurality of air outlets extending along a plane that is defined by the upper surface of the housing appears to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration was significant.  See MPEP 2144.04-IV-B.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation including [Beaumont] the volatile material comprising being a water-based fragrance composition (para. 0036, volatile material disposed in the container 54 may include water, solvents, and one or more fragranced oil components) comprising at least 70 wt% water (para. 0037, “about 60% by weight and about 75% weight water” and more preferably between “about 65% by weight and about 70% by weight water.”  See also para. 0007).
Regarding claim 3, the primary combination, as applied in claim 2, teaches each claimed limitation including [Beaumont] the water-based fragrance composition including a first organic solvent, at least one fragrance formulation, and a second organic solvent (para. 0036).
Regarding claim 10, Beaumont discloses a volatile material atomizing device comprising (Title-“Volatile Material Dispenser With Nebulizer and Nebulizer Assembly;” Figures 1-5, device 50): 
a housing (housing 100, including lower housing 102 and upper housing 108) including an upper surface, a fan (air flow generator 200, which may be, for example, a blower, a fan, etc.-para. 0044), a fluid outlet (outlet 132 “for volatilized volatile material”-para. 0039) defining a central axis (central vertical axis shown below in Fig. 3), at least one air inlet (apertures 208-para. 0044) and a plurality of air outlets (outlets 302, para. 0054) positioned at least partially around the fluid outlet (See Figure 1 below),

    PNG
    media_image1.png
    403
    64
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    861
    651
    media_image2.png
    Greyscale

wherein the plurality of air outlets includes at least two air outlets (at least two shown above) positioned on opposing sides of the fluid outlet (as shown in the annotated Figures above, air outlets 302 surround the fluid outlet 132, such that at least two of outlets 302 are positioned on opposing sides of the fluid outlet 132 with respect to the above axes); 

    PNG
    media_image3.png
    696
    831
    media_image3.png
    Greyscale

Figure 3 of Application 15/850318 (depicting air axis 122b and fluid axis 114b)


    PNG
    media_image11.png
    800
    1041
    media_image11.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective axes)

the plurality of air outlets (302) extending along air axes (respective axis of each outlet 302) that are parallel (as shown above) to the central axis of outlet 132) and an edge of each of the plurality of air outlets being disposed within a plane (as shown below in Figure 3A);

    PNG
    media_image4.png
    800
    1041
    media_image4.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective planes)

a fluid reservoir (54) positioned within the housing (para. 0034, “container 54 is adapted to be retained within the dispenser 50” which is defined by housing 100; Figures 3A/B and 4/b also show reservoir 54 being disposed within the housing), including a wick (64)(para. 0034); 
a volatile material comprising a water-based fragrance composition (para. 0036, volatile material disposed in the container 54 may include water, solvents, and one or more fragranced oil components) and being contained within the fluid reservoir (para. 0034, container holds the volatile material therein); and 

    PNG
    media_image5.png
    173
    86
    media_image5.png
    Greyscale

an atomizer in fluid communication with the wick (64) and positioned in the housing (100) and configured to dispense the volatile material out of the housing, through the fluid outlet (paragraph 0048 discloses nebulizer 262 including a piezoelectric element 270 “having piezoelectric properties and which causes the material to change dimensionally in response to an applied electric field;” paragraph 0049 further states that “While a particular piezoelectric element is described, any actuator may be utilized, for example, a piezoelectric vibrating mesh actuator, a piezoelectric standing wave actuator, a piezoelectric vibrating needle, or any other suitable piezoelectric actuator;” As shown above in Figure 5, orifice plate 274 is positioned across the piezoelectric element 270; paragraph 0053 discloses that wick 64 is in contact with orifice plate 274, thereby providing a fluid connection; Paragraph 0054 discloses that during operation “an oscillating electric field is applied to the piezoelectric element 270, which causes expansion and contraction of the piezoelectric element 270 in a radial direction” and that such expansion and contraction causes the orifice plate 274 to vibrate “forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130”), 

    PNG
    media_image6.png
    389
    98
    media_image6.png
    Greyscale


wherein the plurality of air outlets (302) connect to an air channel (‘Air Channel’-generally taken as 300) defined in the housing (100) (para. 0054, “…cavity 300 formed between the second sidewall 114 of the upper housing portion 108 and the cylindrical wall 222…the air travels through the cavity 300, as shown by the arrow X…and out slots 302…”), 

    PNG
    media_image7.png
    301
    248
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    301
    184
    media_image8.png
    Greyscale

		Fig. 5 of Application 15/850318		Fig. 4 of Application 15/850318

the housing being configured so that the air channel is isolated from the volatile material within the housing, from the fan to the air outlets, (With further reference to Figures 4 and 5 of the instant application, paragraph 0045 discloses that the “top cover 108 includes walls (not shown) that interact with the base 106 to isolate the atomizing assembly 154 and contain all of the air flow within the housing 104…the air flow does not interact with the volatile materials until after the air flow has exited the air outlets 122;” Still further, reservoir 102 is shown, best in Figure 5, being isolated from the air channel 194) (With respect to Beaumont, paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…;”  Accordingly the air flow “X” from the air channel does not interact with the volatile material until after the air flow has exited the air outlets 302; Therefore, the air channel, as discussed, is considered isolated from reservoir 54, as well as, the material therein), wherein the atomizer emits volatilized water-based fragrance composition out the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132”), and the fan (200) produces an airflow through the air channel and out the air outlets to form a partial column of air around the volatilized water-based fragrance composition to carry the volatilized water-based fragrance composition up and away from the atomizing device (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”) (Beaumont teaches that the air outlets are positioned at least partially around the fluid outlet where at least two air outlets are spaced on opposing sides of the fluid outlet, as detailed above.  Beaumont further teaches that fan 200 producing an air flow through the air channel and out the air outlets, with the air moving out of outlets 302 pushing the volatile material through the fluid outlet 132 and away from the dispenser.  Beaumont teaches each structural limitation being claimed.  As such, those of ordinary skill in the art would find it reasonable that the fan and air outlets is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, at least to some extent, of forming a partial column of air around the volatilized composition.  See MPEP 2114).
Beaumont teaches substantially the claimed invention, except for the plane being defined by the upper surface of the housing.
Albee teaches that it is known in the art of dispersing fragrance into surrounding air (para. 0001; “The present invention relates generally to room air fresheners and, more particularly, fragrance air diffusers for scenting a room or other enclosed area. The invention disperses one of a number of scents or fragrances from a housing having a plurality of outlet and inlet vents, a chamber for holding a fragrance medium, and a fan for drawing air from the inlet vents and creating an updraft airflow which facilitates the emission of the fragrance from the fragrance medium.”) (see also paragraph 0002) for a device (diffuser shown in Figures 1-5) to comprise a housing including an upper surface, a fan, and a plurality of air outlets.  Albee teaches that “A small electric fan is located within a centrally disposed chamber creates an airflow updraft suction effect, which directs and maximizes airflow through the fragrance medium in order to more efficiently release its' aroma. In this way, the fragrance diffuser disperses and continuously releases a high concentration of a selected air freshener or scent into the 

    PNG
    media_image9.png
    366
    299
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    455
    523
    media_image10.png
    Greyscale

	Figure 2B of Albee				Figure 5 of Albee

Albee further teaches an edge of each of the plurality of air outlets (holes or apertures 30, “which serve as outlet vents for the air flow generated…by the fan”-paragraph 0042) extending along an air plane, the air plane being defined by the upper surface of the housing (para. 0042; “the top section 13 is essentially a planar square by design with a spherically arranged plurality of holes or apertures 30 which serve as outlet vents for the air flow generated from below within the cube by the fan.”) (Here, the plurality of air outlets 30 extend along a plane, which is defied by the planar square shaped top section of the housing.).

The advantage of combining the teachings of Albee is that in doing so would provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Albee, by replacing the shape of the upper surface of the housing, as well as, the relative positioning of the plurality of air outlets with respect to the upper surface of the housing of Beaumont, with the teachings of Albee, to provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019). Furthermore, having the plurality of air outlets extending along a plane that is defined by the upper surface of the housing appears to be a matter of choice which a person of ordinary skill 
Regarding claim 14, the primary combination, as applied in claim 10, teaches each claimed limitation including [Beaumont] the water-based fragrance composition comprising at least 70 wt% water (para. 0037, “about 60% by weight and about 75% weight water” and more preferably between “about 65% by weight and about 70% by weight water.”  See also para. 0007).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Albee et al. (U.S. Publication 2016/0106877), hereinafter Albee, and in further view of Stalowitz et al. (WO 2017/015273; published 01/26/2017), hereinafter Stalowitz.
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation except for the first organic solvent is between 5 and17 wt% and the second organic solvent is between 0 and 22 wt% of the water-based fragrance composition.
 Stalowitz teaches that it is known in the art of volatile material dispensers (para. 0002) for a water-based fragrance composition (para. 0004; composition comprises water, about 5 wt% or less of a t least one fragrance formulation, and first and second organic solvents) to comprise a first and second organic solvent, the first organic solvent is between 5 and17 wt% and the second organic solvent is between 0 and 22 wt% of the water-based fragrance composition (Abstract; between about 5 and about 17 wt% of a first organic solvent and between about 0 and about 22 wt% of a second organic solvent) (See also paragraphs 0006-0009 and 0035).
Para. 0043 and 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Stalowitz, by replacing the solvents of Beaumont, with the teachings of Stalowitz, to provide a water-based fragrance composition whose components are water soluble, have lower surface tension in order to generate small droplets, which prevent fallout or liquid accumulation of the volatile material around the dispenser, and where the first and second organic solvents minimize the presence of volatile organic compounds (Para. 0043 and 0044).
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation.  
Beaumont further teaches the at least one fragrance formulation is 5 wt% or less of the water-based fragrance composition (para. 0038 of Beaumont) (See also para. 0006 of Stalowitz).
Regarding claim 6, the primary combination, as applied in claim 5, teaches each claimed limitation. 
para. 0009 and 0035).
The advantage of combining the teachings of Stalowitz is that in doing so would allow for the solubility of the water-based fragrance composition to be checked relatively easily (para. 0043, “The water-based fragrance composition appears clear when a single, homogenous phase is formed. When the water-based fragrance composition appears hazy or separates, the water based fragrance composition did not fully solubilize the fragrance formulation…,” which can be checked at room temperature). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Stalowitz, by replacing the composition of Beaumont, with the teachings of Stalowitz, in order to allow for the solubility of the water-based fragrance composition to be checked relatively easily (para. 0043, “The water-based fragrance composition appears clear when a single, homogenous phase is formed. When the water-based fragrance composition appears hazy or separates, the water based fragrance composition did not fully solubilize the fragrance formulation…,” which can be checked at room temperature).
Claims 7-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Albee et al. (U.S. Publication 2016/0106877), hereinafter Albee, and in further view of Penman (U.S. Publication 2014/0255012).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation, but does not explicitly disclose that the fan produces an air flow out of the plurality of air outlets greater than 4 cubic feet per minute (CFM).  However, it would be reasonable to suggest that the fan (200) is capable of producing such an airflow (See MPEP 2114- A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
However, Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) for a fan (42) to produce an air flow out of the plurality of air outlets greater than 4 cubic feet per minute (CFM) (para. 0025, fan 42 conveys air at a rate of between 500 CFM and 1000 CFM).
The advantage of combining the teachings of Penman is that in doing so would provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the same function of conveying airflow through a housing and the results of the substitution would have been predictable (See MPEP 2144.06-II).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Penman, by replacing the fan Beaumont, with the fan of Penman, to provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized 
Regarding claim 8, the primary combination, as applied in claim 7, teaches each claimed limitation.
Specifically, Beaumont further teaches wherein the atomizer produces a mist of fluid particles out of the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132), and wherein the air flow out of the plurality of air outlets and the mist of fluid particles out of the fluid outlet each exit the housing separately (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”; Accordingly, the air flow out of the plurality of air outlets 302 and the volatilized material exiting out the fluid outlet 132 exit the housing separately via separate outlets).
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except for at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir.  
Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) to use at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir (para. 0040 of the instant application discloses that sensor 150 may include an electromechanical means or may include infra-red or other optical sensors)(Penman teaches at least one sensor 146/148-See Figure 2-that each include a temperature sensor, a humidity sensor and a VHP sensor, where the VHP sensor is an IR sensor-para. 0039; Data from the sensors is used by controller 150 to automatically control the vaporizer 10-para. 0048).  
The advantage of combining the teachings of Penman is that in doing so would provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Penman, by adding to the atomizing device Beaumont, with the teachings of Penman, to provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation, but does not explicitly disclose that the air flow produced by the See MPEP 2114- A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
However, Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) for a fan (42) to produce an air flow out of at least 4 cubic feet per minute (CFM) (para. 0025, fan 42 conveys air at a rate of between 500 CFM and 1000 CFM).
The advantage of combining the teachings of Penman is that in doing so would provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the same function of conveying airflow through a housing and the results of the substitution would have been predictable (See MPEP 2144.06-II).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Penman, by replacing the fan Beaumont, with the fan of Penman, to provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the 
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation.
Specifically, Beaumont further teaches wherein the atomizer produces a mist of fluid particles out of the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132), and wherein the air flow and the mist mix outside the housing (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”) to reach a height of at least 4 feet above the housing (It would be reasonable to suggest that the atomizing device of Beaumont, as described, is capable of allowing the mixture to reach a height of at least 4 feet above the housing since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim-See MPEP 2114).
Regarding claim 13, the primary combination, as applied to claim 10, teaches each claimed limitation except for at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir.  
Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) to use at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir (para. 0040 of the instant application discloses that sensor 150 may include an electromechanical means or may include infra-red or other optical sensors)(Penman teaches at least one sensor 146/148-See Figure 2-that each include a temperature sensor, a humidity sensor and a VHP sensor, where the VHP sensor is an IR sensor-para. 0039; Data from the sensors is used by controller 150 to automatically control the vaporizer 10-para. 0048).  
The advantage of combining the teachings of Penman is that in doing so would provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Penman, by adding to the atomizing device Beaumont, with the teachings of Penman, to provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Regarding claim 15, the primary combination, as applied in claim 11, teaches each claimed limitation.
para. 0036).
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, the applicant traverses the combination of Beaumont and Albee (Remarks, pages 8-9) in that:
Albee fails to cure the deficiencies of Beaumont because Albee also fails to teach or suggest a housing that includes an upper surface, a fluid outlet, and a plurality of air outlets, an edge of each of the plurality of air outlets extending along an air plane, the air plane being defined by the upper surface, and an atomizer configured to dispense a volatile material out of the housing, through the fluid outlet. Rather, Albee teaches an air-freshening device 2 that includes a top section 13 that is a planar square with a spherically arranged plurality of holes or apertures 30. See Albee, ¶ [0042]. The Office's proposed combination of Beaumont and Albee includes replacing the shape of the upper surface of the housing of Beaumont with the planar top section 13 of Albee, which includes the plurality of apertures 30. See Office action, p. 24. However, even by replacing the shape of the upper surface of the housing of Beaumont at the alleged air plane of Beaumont (as shown in the Examiner's annotated FIG. 3A of Beaumont below on the left), with the top section 13 of Albee (as shown in FIG. 5 of Albee below on the right), the combination of Beaumont 77.1 Appl. No.: 15/850,318RCE dated October 6, 2021Atty. Docket No. 7005US01Response to A.A. dated September 8, 2021(510009.03002)and Albee still fails to teach or suggest a housing that includes an upper surface, a fluid outlet, and a plurality of air outlets, an edge of each of the plurality of air outlets extending along an air plane, the air plane being defined by the upper surface, and an atomizer configured to dispense a volatile material out of the housing, through the fluid outlet. 

	In response, the examiner respectfully disagrees.  First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Albee is not relied upon to teach or suggest “a housing that includes an upper surface, a fluid outlet, and a plurality of air outlets, an edge of each of the plurality of air outlets extending 
	Second, applicant’s suggestion that the combination of Beaumont and Albee fails to teach “a housing that includes an upper surface, a fluid outlet, and a plurality of air outlets, an edge of each of the plurality of air outlets extending along an air plane, the air plane being defined by the upper surface, and an atomizer configured to dispense a volatile material out of the housing, through the fluid outlet” is not found persuasive as such traversal premises on only a portion (i.e., replacing the shape of the upper surface of Beaumont) of the combination as articulated. As previously indicated, the combination proposes “replacing the shape of the upper surface of the housing, as well as, the relative positioning of the plurality of air outlets with respect to the upper surface of the housing of Beaumont.”  Here, Beaumont already teaches a housing 100 that includes an upper surface, a fluid outlet 132, and a plurality of air outlets 302, an edge of the plurality of air outlets extending along an air plane (see annotated Figure 1 claims 1 and 10, above) and the atomizer 262 being configured to dispense volatile material out of the housing, through the fluid outlet (Beaumont, paragraphs 0048-0049).  Having the upper surface of Beaumont defining the air plane would do nothing in the way of providing a volatile material atomizing device that no longer has the housing 100, the fluid outlet 132, the plurality of air outlets 302, etc.  Applicant’s traversal does not articulate any reasoning behind such conclusion and may very well be regarded as 
	Applicant continues in that (Remarks, page 9):
In fact, if the volatile material is dispensed out of the housing (which must include, in part, the upper surface, the fluid outlet, and the plurality of air outlets), then it could only be dispensed out of the housing through the alleged air outlets (i.e., apertures 30 of Albee). This is contradictory to claim 1 because if the fluid outlet of Beaumont is covered by a planar upper surface with a plurality of air outlets (i.e., top section 13 and apertures 30 of Albee) at the alleged air plane of Beaumont, as proposed by the Office, then the volatile material could not be dispensed out of the housing of Beaumont and Albee through the fluid outlet.

	In response, the examiner respectfully disagrees as applicant’s traversal premises on covering fluid outlet 132 of Beaumont with the planar upper surface of Albee.  The proposed combination does not involve, nor require, covering fluid outlet 132 of Beaumont with the planar upper surface of Albee.
	With respect to independent claim 10, applicant refers back to the above arguments.  In response, the examiner’s position remains the same.
	No additional arguments traversing dependent claims 1-9 and 11-15 are presented.  Accordingly, such dependent claims fall with claims 1 and 10, respectively.
	In an effort to advance prosecution, the examiner makes the following recommendation:
	Claim 1 recites “an edge of the fluid outlet extending along a fluid plane that is parallel to the air plane.”  

    PNG
    media_image12.png
    672
    866
    media_image12.png
    Greyscale

Figure 3 of Application 15/850318 (filed 01/22/2021)
	As shown above, the fluid plane 114a is parallel to the air plane 122a.  However, the fluid plane 114a is also shown vertically offset above the air plane 122a.  Beaumont, as currently relied upon, has the air plane vertically offset above the fluid plane.  Amending claim 1 to recite that the fluid plane is vertically offset and above the air plane would overcome the current combination of Beaumont and Albee.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	U.S. Publication 2004/0046053 to Chen is directed to a mist spraying device in which a high speed air flow is used to form a mist including aroma (para. 0002) (See also, figures 2-3).  See also paragraph 0025 for discussion on flow of gas from air outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761